DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 07/13/2020.  Claims 1-12 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhara et al. (JP2019021200A; hereinafter Kuhara).

Regarding claims 1 and 7, Kuhara discloses:
A vehicle running control device (Fig. 1- control device 1) and method, vehicle running control device comprising: 
a memory (Fig. 2 – storage unit 13); and 
a processor (Fig. 2 - control unit 12) connected to the memory, the processor being configured to: 
be capable of controlling running of a vehicle (Fig. 1 - vehicles 21 to 2i) in an autonomous driving mode (autonomous driving mode) and in a remote driving mode (remote driving mode) and control running of the vehicle toward a destination ([0060] “On the other hand, when a predetermined event occurs, the automatically driven vehicles 21 to 2 i transmit a remote control request for requesting switching from the autonomous driving mode to the remote control mode to the control device 1.”), the autonomous driving mode controlling running of the vehicle on the basis of operation information relating to autonomous driving of the vehicle that is obtained from a running environment surrounding the vehicle ([0083] “The sensor information sensed by the sensor unit 214 sensing the information on the surrounding environment of the automatically driven vehicle 21 is used for autonomous traveling when the running mode of the automatically driven vehicle 21 is the autonomous traveling mode”), and the remote driving mode being based on operation information relating to remote driving of the vehicle that is entered through remote operation equipment operated by remote operation staff ([0061] “The remote controllers P1 to P1 judge the necessity of the remote control and use the display devices 41 to 4k or the remote control devices 31 to 3j to perform remote control on the automatically driven vehicle 
acquire a running path of the vehicle to the destination and path information relating to autonomous driving of the vehicle on the running path (route information of vehicle 21 to be used from the departure place to the destination may be acquired or generated; [0088] “The map information is used when generating the route information to be used when the autonomous driving vehicle 21 autonomously travels in the autonomous driving mode.”; [0089] “The route information storage unit 272 stores route information indicating a route from the departure place of the automatically driven vehicle 21 to the destination. The route information can be generated by an existing route generation program or the like and the automatically driven vehicle 21 can acquire the route information generated from an external server or the like from the server for example . In addition, the automatically driven vehicle 21 may have a predetermined route generation program, and by executing the route generation program, route information may be generated and stored in the route information storage unit 272.”); 
on the basis of the path information relating to autonomous driving, predict a remote driving segment of the running path in which running control of the vehicle in the remote driving mode is required (on the basis of a travel avoidance region in the route information of vehicle 21, travel mode of the target vehicle is switch from the autonomous travel mode to the remote control mode; [0025] “The autonomous running maintaining control command is a command for causing the non-target vehicle to travel such that the non-target vehicle does not travel in a travel avoidance region in a predetermined range including a point at which the travel mode of the target vehicle is switched from the autonomous travel mode to the remote control mode A route change control command for autonomously running the vehicle may be included.”); 
before the vehicle reaches the predicted remote driving segment, make a request to the remote operation equipment for entry of the operation information relating to remote driving (remote 
when running is being controlled in the autonomous driving mode and the operation information relating to remote driving is entered through the remote operation equipment, switch to operate in the remote driving mode (when the target vehicle is in autonomous driving mode, in accordance to the operation of the remote control device 31-3j, the target vehicle switches from the autonomous driving mode to the remote control mode; Fig. 1; [0026] “According to this configuration, when the specified target vehicle is controlled to travel in the remote control mode in accordance with the operation of the remote control device, when the target mode of the target vehicle is switched from the autonomous driving mode to the remote control mode , A route change control command for autonomously running the non-target vehicle so as not to run the non-target vehicle is created, and the created route change control command is transmitted to the non-target vehicle, so that the target vehicle , A safe route having a low possibility of requiring remote control can be caused to run on the non-target vehicle without traveling in the travel avoidance region including the point where the remote control of the target vehicle is required .”).

Regarding claims 2 and 8, Kuhara discloses:
wherein the processor is configured to, after the vehicle has passed through the remote driving segment, make a request to the remote operation equipment to halt the operation information relating to remote driving (after the vehicle passed through the situation requiring remote control, the vehicle 

Regarding claims 3 and 9, Kuhara discloses:
wherein the processor is configured to, when entry of the operation information relating to remote driving through the remote operation equipment is halted, operate in the autonomous driving mode (when remote control request cannot be accepted, the target vehicle is not instructed to be remotely controlled and remains in autonomous driving mode; [0133] “when the remote control request can be accepted (YES in step S 12), the request receiving unit 121 accepts the remote control request from the target vehicle and instructs to remotely control the target vehicle using the communication unit 11 To the unused remote control device, and informs the vehicle identification unit 122 of the result of determining that it is possible to accept the remote control request (step S13).”).

Regarding claims 4 and 10, Kuhara discloses:
wherein the path information includes information relating to another vehicle whose running path overlaps with the running path of the vehicle and information relating to running of the another vehicle (it is inherent that control command generating unit 123 receive route information relating to non-target vehicle that has to overlap with the running path of the target vehicle to determine whether .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara and further in view of Takahashi (US 20170259820 A1).

Regarding claims 5 and 11, Kuhara does not specifically disclose: 

the processor is configured to set a destination position relating to the trailing vehicle as the destination and acquire the running path and the path information relating to autonomous driving.
However, Takahashi discloses:
wherein: the vehicle is capable of running while trailing a trailing vehicle (preceding vehicle; [0011] “The automated driving control unit may be configured to carry out columnar traveling with respect to a preceding vehicle, which is recognized by the surrounding environment detecting unit, in the case it is determined that the automated driving based on the surrounding environmental information cannot be implemented, and the remote control may be implemented in accordance with information from the preceding vehicle.”), and 
the processor is configured to set a destination position relating to the trailing vehicle as the destination and acquire the running path and the path information relating to autonomous driving (information from the preceding vehicle, see [0011]).
Kuhara and Takahashi are both considered to be analogous because they are in the same field of remote driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhara’s remote controller or method to further incorporate Takahashi’s method to carry out columnar traveling with respect to the preceding vehicle.  Doing so it would be possible for automated driving to be continued and therefore would aid in traveling to the destination point with greater reliability (Takahashi’s [0082]).

Regarding claims 6 and 12, Kuhara discloses: 
an area in which running control of the vehicle in the remote driving mode is required.
Kuhara does not specifically disclose: 

However, Takahashi discloses:
wherein the destination position (destination point; [0082] “in the case it is determined that automated driving (autonomously oriented automated driving) cannot be implemented based on the surrounding environmental information Ic (step S1 of FIG. 2: NO), automated driving (heteronomously oriented automated driving) is continued by remote control and not through a driving operation of the driver (step S3 of FIG. 2, and FIG. 4). Consequently, in the case that the autonomously oriented type of automated driving cannot be implemented due to the occurrence of some kind of obstacle, it is still possible for automated driving to be continued. Assuming it is allowed by law, even when traveling with only an occupant without driving qualifications (a child, or someone who has been drinking alcohol), it is possible to travel to the destination point with greater reliability.”) is a trailing start position or trailing end position of the trailing vehicle (information from the preceding vehicle, see [0011]).
Kuhara and Takahashi are both considered to be analogous because they are in the same field of remote driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhara’s remote control in a remote area to further incorporate Takahashi’s method to carry out columnar traveling with respect to the information from the preceding vehicle.  Doing so it would be possible for automated driving to be continued and therefore would aid in traveling to the destination point with greater reliability (Takahashi’s [0082]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665